DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and examined herein per Applicant’s 03/26/2021 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes used to organize human activity ) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-6 are to a method (process).  Claims 7-12 are to a device (machine).  Claims 13-18 are to a non-transitory computer readable storage medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes used to organize human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).  Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for collecting a loan, the method comprising: 
acquiring information on latitude and longitude of overdue customers and debt-collectors, respectively; 
calculating initial paths of the debt-collectors and the overdue customers, based on the acquired information; 
calculating target overdue customers that the debt-collectors are responsible for and target paths of the debt-collectors and the target overdue customers that the debt-collectors are responsible for, by using a genetic algorithm, based on the initial paths of the debt-collectors and the overdue customers; and 
providing the target overdue customers and the target paths to the debt-collectors, thereby allowing the debt-collectors to collect loans in accordance with the target overdue customers and the target paths.

The claims is to determining the path (mapped directions) from one geographical location (longitude/latitude of customer) to another (longitude/latitude of customer) using a genetic algorithm.  Where the Office understand the genetic algorithm to mean “a method for searching for an optimal solution by simulating natural evolution. The algorithm transforms a problem-solving process into a process similar to crossover and mutation of chromosomal genes in biological evolution by means of mathematics” Instant Spec. [29].  That is to say the calculation has the flexibility to evolve and change (mutate).  The Office finds that this is the process that a human mind uses when find a solution to a problem, where variable change in the process of finding a solution.  For example if a human plans a route from point A to point B using Main Street but learns that Main Street is backed up the human can change (mutate) the route to take Board Street instead.  Any use of a computer in the planning of a route expressly or implied in the claims viewed as a tool akin to a paper map.  As claimed the limitations may be carried out in the mind of the human user (mental process).
Further the claims seek to manage the relationship between the debt collector and the customer by instructing the debt collector on which customer to contact along specific paths.  This is found to be a type of managing personal behavior or interactions between people with the use of instructions.  Therefore the claimed limitations are to the organizing human activity.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements in the “acquiring” and “providing” are determined to be insignificant extra pre/post solution activity.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are found to be insignificant extra solution activity.  When these elements are considered individually and as part of the ordered combination they are found NOT to provide significantly more to the identified abstract idea.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersitz et al (US 10,289,968 B1) in view of Rademeyer et al (2017) “A Decision Support System for Strategic, Tactical and Operational Visit Planning for On-The-Road Personnel”.

Claims 1, 7, and 13
Gersitz teaches a method for collecting a loan (Gersitz abstract “methods . . . tracking devices to support repossession and improve financing account management), the method comprising: 
acquiring information on latitude and longitude of overdue customers and debt-collectors (Gersitz 1:53-60 “a server may be configured to utilize location information (e.g., GPS coordinates) related to a plurality of vehicles subject to financing agreements in-default and location information related to a plurality of repossession agents to efficiently identify appro­priate, nearby repossession agents to perform repossessions of the properties. Various embodiments may enable data related to borrower tracking devices to be utilized to control communications with borrower devices”, where 14:46-47 “current GPS coordinates (e.g., latitude, longitude, elevation, etc.)”.), respectively; 
calculating initial paths of the debt-collectors and the overdue customers, based on the acquired information (Gatersitz 7:4-9 “the server may identify a path between a predefined location of a repossession yard or current location of a repossession agent vehicle and a vehicle to be repossessed, and based on that identified path, calculate a travel cost (e.g., fuel, mileage, etc.) that may be incurred by the repossession agent when utilizing that path” and 23:55-62 “the server may generate a path or series of 55 turns on roads that may be used by the repossession agent to arrive at the vehicle to be repossessed. Routes may be one-way or round-trip. Further, routes may be from pre­defined locations of repossession agents ( e.g., the address or geofence associated with a repossession yard or place of business) and/or with a current location of a repossession agent vehicle in the field at a given time”); 
calculating target overdue customers that the debt-collectors are responsible for and target paths of the debt-collectors and the target overdue customers that the debt-collectors are responsible for, by using a [[]] algorithm, based on the initial paths of the debt-collectors and the overdue customers (Gatersitz abstract “obtain account information corresponding to a plurality of accounts in-default (e.g. GPS coordinates of tracking devices in vehicles of in-default accounts, etc.)”, 7:4-9 “the server may identify a path between a predefined location of a repossession yard or current location of a repossession agent vehicle and a vehicle to be repossessed, and based on that identified path, calculate a travel cost (e.g., fuel, mileage, etc.) that may be incurred by the repossession agent when utilizing that path”, 47:39-42 “logical blocks, modules, circuits, and algorithm steps described in connection with the 40 embodiments disclosed herein may be implemented as elec­tronic hardware, computer software, or combinations of both”, and fig. 3 where algorithm steps are the equivalent of the claimed design choice genetic algorithm); and 
providing the target overdue customers and the target paths to the debt- collectors, thereby allowing the debt-collectors to collect loans in accordance with the target overdue customers and the target paths (Gersitz 24:1-9 “server may transmit a message indicating the identified nearby repossession agent has been identified as the best choice to handle the repossession assignment for the in-default account and may request that the repossession agent reply to accept the assignment.” 25:1-21 “the server may notify the repossession agent that the repossession assignment has been awarded by transmitting information to the repossession agent tracking device for display . . . transmitted message may include various information that may be useful in executing the repossession assignment, such as the description of the property to be repossessed (e.g., license plate number, paint color, etc.), the last known GPS coordinates, the speed and direction of travel (if any), whether the borrower is a registered gun owner, known behavioral patterns of the property and/or the borrower ( e.g., daily schedule), etc. The transmitted message may also include billing or pricing information, such as the amount of money the repossession assignment is worth to the nearby repossession agent” and fig. 3).

Gersitz teaches an algorithm (Gersitz 47:39-42); however he is silent on the type of algorithm used in his disclosure therefore he does not expressly teach the limitation of “by using a genetic algorithm”.

Rademeyer, in the analogous art of decision support systems, teaches the claimed limitation of “by using a genetic algorithm” (Rademeyer pp 63-64 “MA is a GA hybridised with problem specic heuristics . . . GAs and MAs are known as ‘evolutionary algorithms’ . . . daily route-building (stop-sequencing) per rep is done implicitly via an embedded route-building mechanism, and is not stored explicitly in the chromosome encoding. The MA’s functions (described below) do not directly manipulate the stop sequence of a route. This is done using an incremental best insertion algorithm that updates the statistics in the route structure”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gersitz the by using a genetic algorithm as taught by Rademeyer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claim 7 that recites substantially similar limitations to the claim rejected above is also rejected based on the reasoning given above.  The claim recites the additional limitations of a An electronic device, Gersitz abstract “system . . . tracking devices to support repossession and improve financing account management) comprising: at least one processor; and a memory, communicatively connected to the at least one processor and storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, cause the at least one processor to perform a method for collecting a loan (Gersitz 46:27-41 “computing devices, including personal computers and laptop computers, may be used to imple­menting the various embodiments . . . processor 1301 coupled to volatile internal memory 1302” and 48:20-22 “Tangible, non-transitory computer-readable storage media maybe any available media that may be accessed by a computer”, also see abstract)

With respect to claim 13 that recites substantially similar limitations to the claim rejected above is also rejected based on the reasoning given above.  The claim recites the additional limitations of a non-transitory computer readable storage medium Gersitz abstract “non-transitory process-readable storage media . . . tracking devices to support repossession and improve financing account management), storing computer instructions that, when executed by a computer, cause the computer to perform a method for collecting a loan (48:20-22 “Tangible, non-transitory computer-readable storage media maybe any available media that may be accessed by a computer”, also see abstract):

Claims 2, 8, and 14
Gersitz in view of Rademeyer teach all the limitations of the method according to claim 1, wherein the calculating the initial paths comprises: 
dividing all the overdue customers into at least one location region based on the information on latitude and longitude of the overdue customers (Gersitz 20:26-65 and 23:1-5, see batches and batch related to location); and 
calculating the initial paths of the debt-collectors and the overdue customers, based on the information on latitude and longitude of the debt-collectors and the location region corresponding to the overdue customers. (Gersitz 6:6-16, 7:1-18, and 30:19-40)

Claims 3, 9, and 15
Gersitz in view of Rademeyer teach all the limitations of the method according to claim 1, wherein the calculating the target overdue customers and the target paths comprises: 
constructing an initialization population based on a quantity of all the overdue customers and codes corresponding to the debt-collectors (Gersitz 15:38-55); and 
using the initialization population as a current population (Gersitz 15:38-55); 
calculating a collection cost corresponding to the current population using a fitness function, based on the initial paths (Gersitz 7:1-18); 
wherein, the collection cost comprises at least: collection time-consuming and a collection travel expense (Gersitz 7:1-18 where the trip duration e.g. round-trip is the equivalent of the claimed time-consuming); and 
transforming the current population to obtain a new population, if the collection cost corresponding to the current population does not meet a preset convergence condition (Gersitz 15:38-55 and 21:1-16 where the claimed convergence conditions are the equivalent the efficiency information); 
using the new population as the current population (Gersitz 15:38-55); 
performing above operations repeatedly until the collection cost corresponding to the current population meets the preset convergence condition (Gersitz 23:53-57 and 24:15-18); and 
obtaining the target overdue customers and the target paths based on the current population (Gersitz 23:53-57 and 24:15-18).

Claims 6, 12, and 18
Gersitz in view of Rademeyer teach all the limitations of the method according to claim 3, wherein the method further comprises: 
setting parameters of the preset convergence condition through a human- computer interaction interface (Gersitz 17:36-44); and 
the parameters comprises at least one of: an initial population size, a collection cost upper limit, a collection time upper limit, or a quantity of debt-collectors (Gersitz 31:38-45, where smaller number of personnel is the equivalent of the claimed “quantity of debt-collectors” where the claim is made in the alternative only one element need to be found in the art.).

Claims 4, 5, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gersitz et al (US 10,289,968 B1) in view of Rademeyer et al (2017) “A Decision Support System for Strategic, Tactical and Operational Visit Planning for On-The-Road Personnel” as applied above and in further view of Elliott et al (US 2003/0078881 A1).

Claims 4, 10, and 16
Gersitz in view of Rademeyer teach all the limitations of the method according to claim 3, however neither teaches the following limitation, that are taught by Elliott  in the analogous art of debt collections. The method wherein the transforming comprises: 
extracting two overdue customers from the current population as a current first overdue customer and a current second overdue customer respectively (Elliott [36] and [69-70]); and 
exchanging a debt-collector corresponding to the current first overdue customer and a debt-collector corresponding to the current second overdue customer to obtain the new population (Elliott [69-70].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gersitz in view of Rademeyer the extracting two overdue customers from the current population as a current first overdue customer and a current second overdue customer respectively and exchanging a debt-collector corresponding to the current first overdue customer and a debt-collector corresponding to the current second overdue customer to obtain the new population as taught by Elliott since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 11, and 17
Gersitz in view of Rademeyer teach all the limitations of the method according to claim 3, however neither teaches the following limitation, that are taught by Elliott  in the analogous art of debt collections. The method wherein the transforming comprises: 
extracting one overdue customer from the current population as a current overdue customer (Gersitz [71-78]); and 
changing a debt-collector corresponding to the current overdue customer to a new debt-collector to obtain the new population (Gersitz [71-78]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Gersitz in view of Rademeyer the extracting one overdue customer from the current population as a current overdue customer and changing a debt-collector corresponding to the current overdue customer to a new debt-collector to obtain the new population as taught by Elliott since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jackson et al (US 2014/0201266) disclosure relates to systems for identifying locations of interest. In particular, this disclosure relates to systems for issuing alerts and providing information about assets within the locations of interest when users are determined to be nearby the location of interest.
Haggerty et al (US 2013/0226780) teaches  a population of consumers for which individual and/or aggregated data has been provided may be divided first into two general categories for analysis, for example, those that are current on their credit accounts (representing 1.72 million consumers in the exemplary data sample size of 1.78 million consumers) and those that are delinquent (representing 0.06 million of such consumers).
Banasiak et al (US 2007/0208640) teaches companies or creditors may share collections related data with each other within a particular industry, a particular geographic region, a particular distribution channel and the like. Thus, within the context of the present invention, credit history data may comprise credit bureau data, shared and/or individual corporate credit history data and other similar data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623